Citation Nr: 0706773	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-03 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for hepatitis B.

3.  Entitlement to service connection for gastroesophageal 
reflux disease.

4.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran retired in December 1990 after more than 20 years 
of active service.  

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in February 2006 for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions as it pertains to the issues of entitlement to 
service connection for hepatitis B and cervical spine 
disability.  Stegall v. West, 11 Vet. App. 268 (1998).

A June 2006 rating decision granted entitlement to service 
connection for thoracolumbar strain, and entitlement to 
service connection for right cubital tunnel syndrome, 
residuals injury (right wrist and hand disability).  The 
grant of service connection for these disabilities 
constituted a full award of the benefit sought on appeal as 
to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).

In December 2005, the veteran filed a claim of service 
connection for bilateral hearing loss disability, tinnitus 
disability, and glaucoma disability.  These claims are 
referred to the RO for initial consideration.

The issues of entitlement to service connection for 
gastroesophageal reflux disease and ulcers are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  Cervical spine disability was not manifested during the 
veteran's military service or for many years thereafter, nor 
is cervical spine disability otherwise related to the 
veteran's service.

2.  The veteran has no current hepatitis disability.



CONCLUSIONS OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Hepatitis B was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2002.  The letter predated the July 2002 rating decision.  
See id.  Subsequently, the veteran was issued another VCAA 
letter in March 2006. Collectively, the VCAA letters notified 
the veteran of what information and evidence is needed to 
substantiate his claims of service connection for hepatitis B 
and cervical spine disability, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claims.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  The February 2002 and March 
2006 letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims of service connection 
for hepatitis B and cervical spine disability. 

In August 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  In March 2006, the RO requested outpatient 
treatment records from Willford Hall Medical Center at 
Lackland Air Force Base for the period December 1990 to 1996, 
however, it was reported that there were no medical records 
on file.  In March 2006, the RO also requested additional VA 
outpatient treatment records for the period January 1, 1996, 
to September 17, 1999.  In response to such request, 
outpatient treatment records were received from North 
Florida/South Georgia Veterans Health System from December 
1998, and September 17, 1999.  There is otherwise no 
indication of relevant, outstanding records which would 
support the veteran's claims of service connection for 
hepatitis B and cervical spine disability.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be 
discussed in more detail below, the Board has determined that 
an examination or opinion with regard to etiology is not 
necessary with regard to the claims of service connection for 
hepatitis B and cervical spine disability on appeal.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
claims of service connection for hepatitis B and cervical 
spine disability.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Cervical spine disability

In October 1976, the veteran complained of stiffness in his 
neck after a Kung Fu tournament.  The impression was muscle 
strain and he was prescribed Tylenol.  Reports of Medical 
Examinations performed in July 1977, May 1980, August 1984, 
and August 1989 reflect that the veteran's 'upper 
extremities,' and 'spine, other musculoskeletal' were 
clinically evaluated as normal.

The veteran underwent a VA examination in April 2002.  He 
reported having some cervical spine pain from 1980 to 1985.  
He reported that he was told by a doctor that he had 
something like a whiplash but did not have a motor vehicle 
accident.  He complained of pain in the base of his neck and 
associated with some minor stiffness with no radiation into 
the arms.  He reported that this had continued to bother him 
intermittently to a mild degree.  On examination of the 
cervical spine, there was full flexion to 90 degrees and 35 
degrees of extension and 70 degrees of right and left 
rotation and right lateral bending to 30 degrees when he has 
some discomfort at the base of his neck and he has full left 
lateral bending.  No diagnosis was rendered with regard to 
the cervical spine.

Upon review of the evidence of record, while acknowledging 
that the veteran sustained a muscle strain in the neck in 
October 1976, it appears that such strain was acute and 
transitory and resolved without any residual disability.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).  Such conclusion is 
supported by the fact that service medical records do not 
reflect any further complaints related to the cervical spine, 
and subsequent examinations of record show that his upper 
extremities and spine were clinically evaluated as normal.

Post-service medical records do not reflect any complaints 
related to the neck or cervical spine.  On VA examination in 
April 2002, while acknowledging that he had some discomfort 
at the base of his neck upon lateral bending, range of motion 
was otherwise normal.  No diagnosis was rendered with regard 
to his claimed neck discomfort.  The Board notes that the 
Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  In any event, the evidence does 
not support a finding that any current neck discomfort is due 
to service or any incident therein, to include a muscle 
strain which occurred approximately 25 years prior to his 
initial claim for compensation.

In light of the above, the claim of cervical spine disability 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

Hepatitis B

Service medical records reflect that on April 6, 1970, the 
veteran was hospitalized for infectious hepatitis.  On 
admission, he was febrile and symptomatic with anorexia, 
nausea, and general malaise.  His temperature gradually 
returned to normal and his symptoms resolved.  Prior to 
discharge he was tolerating normal activity and liberty 
without difficulty.  On April 14, 1970, he returned to full 
duty.  A May 1972 service medical record reflects the 
veteran's belief that he could be starting to have recurrence 
of hepatitis.  The diagnosis rendered, however, was 
aerophagia, not hepatitis.  A July 1977 Report of Medical 
Examination reflects a history of hepatitis, infection which 
resolved, and there were no complications or sequela.  
Reports of Medical Examinations completed in May 1980 and 
August 1984 do not reflect any notations of residuals of 
hepatitis.  A November 1987 clinical record from the dental 
clinic reflects that the veteran presented with a positive 
history of equivocal exposure to hepatitis.  He underwent 
testing for hepatitis B surface antigen (HBsAg) which was 
negative.  A December 1988 clinical record from the dental 
clinic reflects that the veteran presented with a positive 
history of equivocal exposure to hepatitis.  The veteran 
underwent testing for hepatitis B surface antigen; anti 
hepatitis B core antigen and anti hepatitis B surface 
antigen, which were all negative.  The examiner noted that 
laboratory evaluation for history of hepatitis is not 
consistent with a history of hepatitis.  An August 1989 
Report of Medical Examination does not reflect any residuals 
of hepatitis.  On a Report of Medical History completed by 
the veteran in August 1990, he checked the 'Yes' box with 
regard to 'jaundice or hepatitis' and noted his 1970 
hospitalization for hepatitis.  The examiner noted hepatitis, 
April to May 1970, hospitalized for 10 days.

In May 2002, the veteran underwent a VA examination.  The 
examiner noted review of the claims folder, specifically his 
diagnosed infectious hepatitis in April 1970.  The examiner 
noted that at that time his liver function tests showed SGOT 
of 70.  He had a slightly elevated direct and indirect 
bilirubinemia.  The examiner noted that no serological tests 
were done to identify the etiology of his hepatitis.  In 
December 2000, the veteran had an infectious hepatitis panel 
done which revealed a negative hepatitis B surface antigen, 
negative hepatitis A antigen, negative hepatitis B core 
antibody, and a positive hepatitis C antibody.  In September 
2001, he had a hepatitis C virus RNA, a PCT which was 
negative.  In October 2001, he had a negative anti-hepatitis 
B surface antigen and normal liver function tests.  In March 
2002, he had a negative hepatitis C antibody.  The examiner 
concluded that the veteran did not have any evidence of 
infectious hepatitis.  The examiner's assessment was no 
evidence of chronic hepatitis, history of hepatitis not of 
viral etiology.

Based upon the evidence of record, the Board finds a present 
chronic disability as a result of hepatitis B is not 
demonstrated by the evidence of record.  The opinion of the 
May 2002 VA examiner that there was no present hepatitis B is 
persuasive.  The Court has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Brown, 3 Vet. App. 223, 225 
(1992).

Accordingly, the Board must conclude that service connection 
is not warranted for hepatitis B.  The Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.


ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for hepatitis B is denied.


REMAND

In light of the Veterans Claims Assistance Act of 2000 
(VCAA), the Board has determined that further evidentiary 
development is necessary with regard to the issues of 
entitlement to service connection for gastroesophageal reflux 
disease and ulcers.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Service medical records reflect diagnoses of aerophagia in 
May 1972 and April 1973.  The veteran, again, complained of 
abdominal and stomach pain on one occasion in October 1974, 
and on two occasions in 1977.  

A September 1992 post-service treatment record reflects 
complaints of right quadrant pain for a week on and off.  An 
upper gastrointestinal examination was performed, and the 
assessment was peptic ulcer disease (duodenal ulcer).  A May 
2002 VA examination reflects diagnoses of gastroesophageal 
reflux disease and history of possible hiatal hernia.  

Based on the veteran's complaints of gastrointestinal 
symptoms during service, and the diagnosis of peptic ulcer 
disease approximately 19 months after service, the veteran 
should be scheduled for a VA examination to assess the 
etiology of his claimed gastroesophageal reflux disease and 
ulcers.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his claimed 
gastroesophageal reflux disease and 
ulcers.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner.  Any medically indicated 
special tests (such as x-rays if deemed 
medically advisable) should be 
accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should opine as to the 
following:

a)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current gastroesophageal 
reflux disease is causally related to 
service or any incident therein;  

b)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current ulcers are 
causally related to service or any 
incident therein;  

c)  whether it is at least as likely as 
not (a 50% or higher degree of 
probability) any current gastrointestinal 
disability is causally related to service 
or any incident therein.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if entitlement to service 
connection for gastroesophageal reflux 
disease and ulcers are warranted.  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


